OPINION — AG — CANTEEN EMPLOYEES OF THE WELFARE AND RECREATIONAL FUND OF THE OKLAHOMA STATE PENITENTIARY ARE WITHIN THE OKLAHOMA MERIT SYSTEM OF PERSONNEL ADMINISTRATION, UNLESS OF COURSE THEY ARE "TEMPORARY EMPLOYEES HIRED ON AN HOURLY OR DAILY BASIS FOR A LIMITED LENGTH OF TIME, NOT TO EXCEED NINETY CALENDAR DAYS", AS STIPULATED BY THE EXECUTIVE ORDER PLACING THE PENITENTIARY UNDER THE MERIT SYSTEM.  CITE:  74 O.S. 1961 803 [74-803], 74 O.S. 1961 802 [74-802], 57 O.S. 1965 Supp., 168.1-168.9 [57-168.1] — [57-168.9], 57 O.S. 1965 Supp., 168.2 [57-168.2] (CHARLES OWENS)